ALLOWANCE
Response to Amendment
Applicant's amendment filed on 7/20/2021 has been entered.  Claims 1, 2, and 4-15 have been amended.  Claim 3 has been cancelled.  Claims 16-24 have been added.  Claims 1-2 and 4-24 are still pending in this application, with claims 1, 16, and 22 being independent.
	In consideration of the amendments to claims, all previous objections and rejections under 35 U.S.C. 112(b) or 35 U.S.C 112(pre-AIA ), second paragraph, have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Miller #72995 on 8/6/2021.
The application has been amended as follows: 
	Please see attached EA_16979574
	Additionally, Claims 7-9 are corrected to now depend from Claim 1.

Allowable Subject Matter
Claims 1-2, 4-5, and 7-24 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with applicants Remarks dated 7/20/2021, the prior art of record fails to disclose or render obvious in particular a recessed spotlight having the particular structural arrangement and details as called for in the claimed combination of independent claims 1, 16, and 22


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896